DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5 and 6 that the Photoresist 38 of Kawamura cannot be equated to the “first protective film” which the claimed invention requires to be formed “at a second main surface [i.e., the rear surface] of the semiconductor substrate” since Kawamura forms the “alignment mart” on the front surface of the semiconductor substrate.
Examiner respectfully disagrees.  Kajiwara shows at fig. 3f the resist mask aligned with the rear surface as well as fig. 5b the resist mask aligned with the front surface.  These masks cannot be randomly placed and utilized.  The alignment of these masks are critical to the manufacture and are known to be used on front and rear processed surfaces.  The mere fact that Kawamura only teaches an alignment mark on the front surface while the claim requires the alignment marl on the rear surface is immaterial since Kajiwara shows the need for alignment of marks on the rear surface and Kawamura shows the ability of forming an alignment mark within a protective layer.  One of ordinary skill in the art would have easily recognized that an alignment mark on a front surface would sufficiently be able to align masks on a rear surface when the alignment mark is formed on a rear surface.
Applicant’s argument that one of skill in the art would not use the photoresist 38 formed on the front surface of Kawamura to substitute the third photoresist 92 formed on the rear surface of Kajiwara.
Examiner disagrees.  The combination of the teachings of Kawamura is not being bodily incorporated into the front surface of Kajiwara.  As stated above, the concept of forming alignment marks in general are being incorporated into Kajiwara and applied to the protective layer 92 since it is apparent to one of ordinary skill in the art that resist masks are needed to be aligned to any surface when being used, whether it be the front surface or back surface.
The rejection is being maintained and the rejection has been updated to include the amended and new claim limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (US PGPub 20170133227) in view of Kawamura (US 5,294,556).
Re claim 1: Kajiwara teaches (e.g. figs 3, 4 and 1) a method of manufacturing a semiconductor device (100) that includes a semiconductor element (front surface structure 106; e.g. paragraph 46), the method comprising: providing a semiconductor substrate (semiconductor substrate 10; e.g. paragraph 81) of a first conductivity type (N-type substrate 10); forming an element structure (front surface structure 106 includes elements such as emitter electrodes 28 and gate electrodes 44, as well as emitter regions 12 and base regions 14; e.g. paragraph 46) of the semiconductor element (106), at a first main surface (front surface 102; e.g. paragraph 46) of the semiconductor substrate (10); forming a first protective film (92) at a second main surface (rear surface 104; e.g. paragraph 79) of the semiconductor substrate (10); implanting ions (impurities 84 such as heavy ions such as helium; e.g. paragraph 67) in the semiconductor substrate (10) from the second main surface (104) having the first protective film (92) formed thereon; and removing the first protective film (9+2 is removed in fig. 4j).
92) includes forming an alignment mark in the first protective film (92).
Kawamura teaches the general concept of the need for alignment marks, whether it be a front or back surface of a substrate, when steps are being performed in the manufacture of semiconductor devices; and further teaches (e.g. fig. 3G) forming the first protective film (photoresist 38 is provided with a depression 36’’ which corresponds to alignment mark 36’; e.g. column 6, lines 39-40) includes forming an alignment mark (36’’) in the first protective film (38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the mask alignment mark disposed in the photoresist as taught by Kawamura in the photoresist protective layer 92 of Kajiwara in order to have the predictable result of using a metal mask rather than the second photoresist pattern 58 of Kajiwara as a mask for ion implantation which would reduce production costs by requiring less use of photoresist material; further, the use of a metal mask would allow for finer resolution rather than a thick photoresist material which would be susceptible to re-deposition of the actual mask during ion implantation which would allow for inaccurate implanted or unimplanted locations or densities desired during the ion implantation process.
Re claim 2: Kajiwara teaches the method according to claim 1, further comprising forming a second protective film (50) at the first main surface (102) of the semiconductor substrate (10) after forming the element structure (106) but before implanting the ions (84) in the semiconductor substrate (10).
Re claim 3: Kajiwara teaches the method according to claim 2, wherein the first protective film (92) and the second protective film (50) are formed using a same material (92 is the same photoresist material as 50; e.g. paragraph 85).
Re claim 9: Kajiwara teaches providing a metal mask at the second main surface (104) of the semiconductor substrate (10) after forming the first protective film (92) but before implanting ions (84) in the semiconductor substrate (10).
Kajiwara is silent as to explicitly teaching that the mask is a metal mask.
Kawamura teaches (e.g. fig. 3G) forming the first protective film (photoresist 38 is provided with a depression 36’’ which corresponds to alignment mark 36’; e.g. column 6, lines 39-40) includes forming an alignment mark (36’’) in the first protective film (38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the mask alignment mark disposed in the photoresist as taught by Kawamura in the photoresist protective layer 92 of Kajiwara in order to have the predictable result of using a metal mask rather than the second photoresist pattern 58 of Kajiwara as a mask for ion implantation which would reduce production costs by requiring less use of photoresist material; further, the use of a metal mask would allow for finer resolution rather than a thick photoresist material which would be susceptible to re-deposition of the actual mask during ion implantation which would allow for inaccurate implanted or unimplanted locations or densities desired during the ion implantation process.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (PGPub 20170133227) in view of Lo et al. (CN104810259; hereinafter “Lo”).
Re claim 4: Kajiwara teaches (e.g. figs 3, 4 and 1) a method of manufacturing a semiconductor device (100) that includes a semiconductor element (front surface structure 106; e.g. paragraph 46), the method comprising: providing a semiconductor substrate (semiconductor substrate 10; e.g. paragraph 81) of a first conductivity type (N-type substrate 10); forming an element structure (front surface structure 106 includes elements such as emitter electrodes 28 and gate electrodes 44, as well as emitter regions 12 and base regions 14; e.g. paragraph 46) of the semiconductor element (106), at a first main surface (front surface 102; e.g. paragraph 46) of the semiconductor substrate (10); forming a first protective film (92) at a second main surface (rear surface 104; e.g. paragraph 79) of the semiconductor substrate (10); implanting ions (impurities 84 such as heavy ions such as helium; e.g. paragraph 67) in the semiconductor substrate (10) from the second main surface (104) having the first protective film (92) formed thereon; and removing the first protective film (92 is removed in fig. 4j).
Kajiwara can be considered as being silent as to explicitly teaching wherein the first protective film (92) is so formed that an end portion of the semiconductor substrate (10) is exposed (see fig. 3(f)) from the first protective film (92) when viewed in a direction perpendicular to the second main surface of the semiconductor substrate.
Lo teaches (e.g. figs. 3, 4) the first protective film (mask layer 310 on the bottom surface; e.g. paragraph 52 of the machine translation) is so formed that an end portion of the semiconductor substrate (100) is exposed (see fig. 3 and 4) from the first protective film (310) when viewed in a direction perpendicular to the second main surface (bottom surface of 100) of the semiconductor substrate (100).
.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Kawamura, as applied to claim 2 above, and further in view of Lo et al. (CN104810259; hereinafter “Lo”).
Re claim 11: Kajiwara in view of Kawamura teaches substantially the entire method as recited in claim 2 except explicitly teaching the second protective film (50) is so formed that the end portion of the semiconductor substrate is exposed from the second protective film (50) when viewed in a direction perpendicular to the first main surface of the semiconductor substrate.
Lo teaches (e.g. figs. 3, 4) the second protective film (mask layer 310 on the top surface; e.g. paragraph 52 of the machine translation) is so formed that an end portion of the semiconductor substrate (100) is exposed (see fig. 3 and 4) from the second protective film (310) when viewed in a direction perpendicular to the first main surface (top surface of 100) of the semiconductor substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the removal of the mask layer 310 along the wafer edge to allow the formation of doped region as taught by Lo in the 
Re claim 13: Kajiwara in view of Kawamura teaches substantially the entire method as recited in claim 2 except explicitly teaching the first protective film (92) is so formed that an end portion of the semiconductor substrate is exposed from the first protective film (92) when viewed in a direction perpendicular to the second main surface of the semiconductor substrate.
Lo teaches (e.g. figs. 3, 4) the first protective film (mask layer 310 on the bottom surface; e.g. paragraph 52 of the machine translation) is so formed that an end portion of the semiconductor substrate (100) is exposed (see fig. 3 and 4) from the first protective film (310) when viewed in a direction perpendicular to the second main surface (bottom surface of 100) of the semiconductor substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the removal of the mask layer 310 along the wafer edge to allow the formation of doped region as taught by Lo in the method of Kajiwara in order to have the predictable result of being able to protect the wafer edge by using the doped region which does not degrade during device manufacture (see paragraph 67 of the machine translation of Lo).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara as applied to claim 1 above, and further in view of Iwasaki et al. (US PGPub .
Re claim 8: Kajiwara teaches substantially the entire method recited in claim 1 except explicitly teaching the method further comprising grinding the second main surface of the semiconductor substrate between forming the element structure and forming the first protective film.
Iwasaki teaches (e.g. figs. 4 and 5) forming the element structure (48, 54, 56), as well as the rear surface elements (652, 50b), before forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the order of forming the element structure before the first protective film as taught by Iwasaki in the method of Kajiwara in order to have the predicable result of simplifying manufacture and reducing the introduction of unwanted impurities by forming the device structures prior to applying a protective layer and then implanting the Helium ions.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.
Hisamoto teaches (e.g. fig. 7, claim 5, and paragraph 41) grinding the second main surface (back grinding which is followed by the implantation of P-type dopants into the back surface; e.g. paragraph 41) of the semiconductor substrate between forming 22; e.g. paragraph 31) and forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the formation of the front surface elements of a vertical device, followed by the thinning by back grinding and implantation of the back surface elements of the vertical device as taught by Hisamoto, which would be followed by the formation of the first protective film of Kajiwara as taught by Iwasaki in order to have the predictable result of performing the back grinding process early prior to formation of the protective layers since the back grinding process is prone to introducing many contaminants and should be performed before early in a processing step.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara as applied to claim 1 above, and further in view of Iwasaki.
Re claim 10: Kajiwara teaches the method according to claim 1, further comprising forming a back-surface structure of the semiconductor element, at the second main surface of the semiconductor substrate after forming the element structure but before forming the first protective film.
Iwasaki teaches (e.g. figs. 4 and 5) forming a back-surface structure (652, 50b) of the semiconductor element (610), at the second main surface (bottom surface of 50) after forming the element structure (48, 54, 56) but before forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the order of forming the back-surface structure after forming element structure and before the first protective film as taught by Iwasaki in the method of Kajiwara in order to have the predicable result of simplifying manufacture and reducing the introduction of unwanted impurities by forming the device structures prior to applying a protective layer and then implanting the Helium ions.  It would have further been obvious to one of ordinary skill in the art since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822